Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ralph Stewart, Jr., appeals the district court’s order granting the Virginia Commonwealth University Health System Authority’s petition for attorney’s fees and ordering that he pay attorney’s fees in the amount of $28,547.25 as a sanction for his failure to comply with the rules of discovery. On appeal, we confine our review to the issues raised in the appellant’s brief. See 4th Cir. R. 34(b). Because Stewart’s informal brief does not challenge the basis for the district court’s disposition, Stewart has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.